Title: To Benjamin Franklin from the Chevalier de Laneuville, 26 December 1780
From: Laneuville, Louis-Pierre Penot Lombart, chevalier de
To: Franklin, Benjamin


Paris ce 26 decembre 1780

D’un feu divin lorsqu’on te lit
tu pénétres nos ames;
du feu du ciel, par ton esprit
tu Scus nous préserver des flammes.
Mortel que chacun doit chérir
est il possible de moins faire
que de te garantir
de celui de la terre.

Je Suis avec un profond respect De Son Excéllence le tres humble et tres obéissant serviteur
Laneuville
